Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
	Upon consideration of the amended claims, all previous objections and rejections under 35 U.S.C. 112(b) thereto are hereby withdrawn. However, the amended claim language of Claim 1 has introduced new 112(b) rejections, which will be discussed below.

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 6, “a larger diameter larger than” should read “a diameter larger than”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 18, the limitation “the passage” in line 5 of each claim does not have antecedent basis in the claims.
Regarding Claim 6, the scope of the limitation “said contrast roll is associated with a second positioning member provided to position said contrast roll in a direction orthogonal to said axis of rotation of said contrast roll” is unclear. The amended Claim 1 recites “the contrast roll being vertically adjustable…in a direction orthogonal to the axis of rotation” in lines 2-4; is the limitation of Claim 6 meant to further limit this adjustability of the contrast roll by positively reciting a structure with which it is performed, or is the second positioning member meant to position the contrast roll independently from its vertical adjustability? Likewise, is the direction orthogonal to the axis of rotation recited in Claim 6 meant to be the same direction orthogonal to the axis of rotation recited in Claim 1, or is it a different orthogonal direction?
Regarding Claim 15, the scope of the limitation “a single base frame” is unclear. Is this meant to refer to the base frame recited in line 3 of the amended Claim 1, or is this meant to be a separate base frame?
Claims 2-5, 7-14, and 16-17 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103056246). For text citations of Chen, refer to the machine translation provided in the Office action mailed 02/17/2021.
Regarding Claim 1, Chen discloses (Figure 1) a drawing and yielding assembly, comprising a lower contrast roll (main driving wheel 1), rotatable around its axis of rotation, and at least two upper motorized rolls (first and second pressure rollers 7 and 7a) positioned on a periphery of said contrast roll to define passage gaps for the passage for wires (reinforcing steel 4), and in that said contrast roll has a diameter larger than a diameter of each of said motorized rolls (clearly shown in Figure 1). Chen does not disclose that the contrast roll is an idle roll or that the at least two motorized rolls are motor-driven; in the case of Chen, these are reversed (i.e. the large roll is motor-driven and the two smaller rolls are idle). However, the claimed invention is merely a mechanical inversion of the drawing and yielding assembly of Chen, which would have been obvious to try because it would be choosing from a finite number of identified, predictable configurations that has a reasonable expectation of success. In this case, it is known in the art that a drawing and yielding assembly uses opposing rollers, wherein at least one roller is motor-driven and at least one opposing roller is idle, to move a wire through the drawing and yielding assembly in passages formed between the rollers. The choice to have the smaller, upper rollers be motor-driven and the lower, larger roller be idle, as opposed to the opposite, would not affect this functionality; therefore one of ordinary skill in the art would have a reasonable expectation of success for this configuration. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing and yielding assembly of Chen such that the lower contrast roll is an idle roll and the at least two upper motorized rolls are motor-driven, because this configuration would have been obvious to try.
Examiner note: when Chen is modified in the manner discussed above, the driving and support structures of the main driving wheel 1 and of the pressure rollers 7/7a are swapped and rearranged/resized as needed such that the pressure rollers are motor-driven and the main driving wheel is idle. As a result, depressing mechanism 10 containing depressing and reciprocating driving mechanism 10a, which operates to vertically adjust a roller(s) in a direction orthogonal to the roller axis of rotation (page 6, paragraph 4 lines 1-5), will be coupled to main driving wheel 1; accordingly, in the modified Chen, the contrast roll (main driving wheel 1) is vertically adjustable relative to a base frame (frame 2) in a direction orthogonal to the axis of rotation.
Regarding Claim 2, Chen discloses (Figure 1) said motorized rolls (first and second pressure rollers 7 and 7a) are installed on a chock (pressure roller fixing plate 9) horizontally pivoting around a pin (pivot shaft 20) with a pivoting axis parallel to axes of rotation of said motorized rolls, and parallel to the axis of rotation of said contrast roll (main driving wheel 1).
Regarding Claim 3, Chen discloses (Figure 4) said motorized rolls (first and second pressure rollers 7 and 7a) are each provided with a first circumferential seating and at least a second circumferential seating (see Annotated Figure 4 below), each circumferential seating suitable to receive a respective wire (reinforcing steel 4).

    PNG
    media_image1.png
    530
    739
    media_image1.png
    Greyscale

Chen Annotated Figure 4
Regarding Claim 4, Chen discloses (Figure 4) said contrast roll (main driving wheel 1) is provided with a first circumferential seating and at least a second circumferential seating (see Annotated Figure 4 above), each circumferential seating suitable to receive a respective wire (reinforcing steel 4).
Regarding Claim 6, the modified Chen as discussed with respect to Claim 1 discloses (Figure 1) said contrast roll (main driving wheel 1) is associated with a second positioning member (depressing mechanism 10 comprising depressing and reciprocating driving mechanism 10a) provided to position said contrast roll in a direction orthogonal to said axis of rotation of said contrast roll (page 6, paragraph 4 lines 1-5). 
Regarding Claims 7 and 17, Chen is silent to the ratio of the diameter of the contrast roll to the diameter of the motorized rolls being between 1.5 and 3 or between 1.8 and 2.5. Examiner notes that the Applicant stated in the specification that this ratio in size helps to maximize the yielding and straightening results of the wires ([0063] lines 1-2); however, this maximization is not an unexpected benefit and would be found through routine mechanical optimization. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the drawing and yielding assembly disclosed by Chen such that the diameter of the contrast roll is between 1.5 and 3 or between 1.8 and 2.5 times the diameter of the motorized rolls, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above, and further in view of Zhang et al., hereinafter Zhang (CN 201470721). For text citations of Zhang, please refer to the machine translation provided as Non-Patent Literature in the Office action mailed 02/17/2021.
Regarding Claim 5, Chen discloses (Figure 4) a first operating condition, in which said contrast roll (main driving wheel 1) cooperates with said first circumferential seatings and said second circumferential seatings (see Annotated Figure 4 above) of said motorized rolls (first and second pressure rollers 7 and 7a), but does not disclose a first positioning member associated with the contrast roll and configured to move said contrast roll in a direction parallel to its axis of rotation in order to define second and third operating conditions. Zhang teaches (Figure 4) a straightening machine comprising an upper straightening roller 1 and a lower straightening roller 9, wherein the straightening rollers are associated with a first positioning member configured to move the rollers in a direction parallel to their axes of rotation ([0017] lines 105-110). The inclusion of the first positioning member allows for the straightening rollers to be adjustable to accommodate different shapes/sizes of steel sections to be straightened ([0008] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the drawing and yielding assembly disclosed by Chen to also include the first positioning member taught by Zhang, such that the first positioning member is associated with the contrast roll and is configured to move said contrast roll in a direction parallel to the axis of rotation of said contrast roll, in order to allow for greater adjustability and to accommodate different shapes/sizes of wires to be processed. Examiner note: when the first positioning member of Zhang is added to the contrast roll of Chen, the resulting combination will be capable of defining a second operating condition, in which said contrast roll cooperates only with said first circumferential seatings of said motorized rolls, and a third operating condition, in which said contrast roll cooperates only with said second circumferential seatings of said motorized rolls.
Claims 1 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro (US 2016/0016216).
Regarding Claim 1, Del Fabro discloses (Figure 1) a drawing and yielding assembly (first operating unit 11), comprising a lower contrast roll (main roll 14a), rotatable around its axis of rotation, and at least two upper motorized rolls (contrast rolls 15a) positioned on a periphery of said contrast roll to define passage gaps for the passage for wires (metal wire F), and in that said contrast roll has a diameter larger than a diameter of each of said motorized rolls (clearly shown in Figure 1). Del Fabro does not disclose that the lower contrast roll is an idle roll or that the at least two upper motorized rolls are motor-driven; in the case of Del Fabro, these are reversed (i.e. the large roll is motor-driven and the two smaller rolls are idle). However, the claimed invention is merely a mechanical inversion of the drawing and yielding assembly of Del Fabro, which would have been obvious to try because it would be choosing from a finite number of identified, predictable configurations that has a reasonable expectation of success. In this case, it is known in the art that a drawing and yielding assembly uses opposing rollers, wherein at least one roller is motor-driven and at least one opposing roller is idle, to move a wire through the drawing and yielding assembly in passages formed between the rollers. The choice to have the smaller, upper rollers be motor-driven and the lower, larger roller be idle, as opposed to the opposite, therefore one of ordinary skill in the art would have a reasonable expectation of success for this configuration. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing and yielding assembly of Del Fabro such that the lower contrast roll is an idle roll and the at least two upper motorized rolls are motor-driven, because this configuration would have been obvious to try.
Examiner note: when Del Fabro is modified in the manner discussed above, the driving and support structures of the main roll 14a and of the contrast rolls 15a are swapped and rearranged/resized as needed such that the contrast rolls are motor-driven and the main roll is idle. As a result, slider 16, which operates to vertically adjust a roller(s) in a direction orthogonal to the roller axis of rotation ([0040]-[0042]), will be coupled to main roll 14a; accordingly, in the modified Del Fabro, the contrast roll (main roll 14a) is vertically adjustable relative to a base frame (supporting frame 13) in a direction orthogonal to the axis of rotation.
Regarding Claim 8, the modified Del Fabro discloses (Figure 1) a multifunction work apparatus (drawing and straightening apparatus 10) comprising a drawing and yielding assembly as in Claim 1 (first operating unit 11; see discussion regarding Claim 1 above) and further including at least one of either a wire guide assembly (introduction unit 29), a straightening assembly (first straightening member 19), or a finishing assembly (finishing member 25), each of the guide assembly, the straightening assembly, and the finishing assembly being aligned along a work direction (direction of advance D). 
Regarding Claim 9, Del Fabro discloses (Figure 1) upstream of said drawing and yielding assembly (first operating unit 11), said straightening assembly (first straightening member 19) can be disposed to induce a desired pre-yielding on said wires, said straightening assembly being provided with a first roll assembly (contrast rolls 22) installed in a fixed position ([0045] lines 3-4; “associated with the supporting frame 13” is interpreted as meaning fixed in place relative to the frame) and a second roll assembly (rolls 21) opposite said first roll assembly and positionable in a direction orthogonal to the work direction (direction of advance D) in order to cooperate with said first roll assembly ([0047] lines 1-7).
Regarding Claim 10, Del Fabro discloses (Figure 1) said first roll assembly (contrast rolls 22) has a plurality of first straightening rolls and an exit roll located in direct proximity to the drawing and yielding assembly (see Annotated Figure 1 below), in that said first straightening rolls and said exit roll are located, with respect to the work direction (direction of advance D), on a side of said contrast roll (main roll 14a), and in that said exit roll is configured to define with one of said motorized rolls (contrast rolls 15a) a loop of said wire (metal wire F) that winds around said motorized roll.

    PNG
    media_image2.png
    358
    414
    media_image2.png
    Greyscale

Del Fabro Annotated Figure 1
Regarding Claim 11, Del Fabro discloses (Figure 1) another exit roll (see Annotated Figure 1 above) located downstream and in direct proximity to one of said motorized rolls (contrast rolls 15a) in order to generate a straightening loop of said wires (metal wire F) around said motorized roll ([0050] lines 1-7 discusses the cooperation of all the rolls to straighten the wire by deforming it, i.e. form straightening loops of the wire).
Regarding Claim 12, Del Fabro discloses (Figure 1) that said finishing assembly (finishing member 25) is downstream of said drawing and yielding assembly (first operating unit 11), said finishing assembly being provided with a first finishing device (finishing roll 26) and a second finishing device (pressing roll 27), the first finishing device configured to generate finishing loops of said wires (metal wire F) on a plane parallel to a plane of the axes of rotation of the motorized rolls (contrast rolls 15a), and the second finishing device configured to generate finishing loops of said wires orthogonal to the plane of the axes of the motorized rolls ([0052]-[0054] discusses the cooperation of finishing roll 26 and pressing roll 27 to plastically deform, i.e. generate finishing loops of, the metal wire F in directions parallel and orthogonal, respectively, to the plane of the axes of the motorized rolls).
Regarding Claim 13, Del Fabro discloses (Figure 1) aligned along the work direction (direction of advance D), and in order, said wire guide assembly (introduction unit 29), said straightening assembly (first straightening member 19), said drawing and yielding assembly (first operating unit 11) and said finishing assembly (finishing member 25).
Regarding Claim 14, Del Fabro discloses (Figure 1) that at least one of either said straightening assembly (first straightening member 19), said drawing and yielding assembly (first operating unit 11) or said finishing assembly (finishing member 25) comprises a frame (supporting frame 13) to position components.
Regarding Claim 15, Del Fabro discloses (Figure 1) that said wire guide assembly (introduction unit 29), straightening assembly (first straightening member 19), drawing and yielding assembly (first operating unit 11) and finishing assembly (finishing member 25) are associated with a single base frame (supporting frame 13).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro as applied to Claim 8 above, and further in view of Del Fabro et al., hereinafter Del Fabro 2 (US 5,586,709).
Regarding Claim 16, Del Fabro does not disclose a detection device configured to detect a length of the wires. Del Fabro 2 teaches that it is conventional to have a detection device associated with a drawing and yielding assembly (i.e. with a contrast roll) that is configured to detect a length of the wires in order to measure the final lengths of the wires because they are subject to elongation during the straightening/drawing processes (column 1 lines 53-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multifunction work apparatus disclosed by Del Fabro to also include a detection device associated with the contrast roll and configured to detect a length of the wires, as taught by Del Fabro 2, in order to measure the lengths of the wires after the straightening/drawing processes.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103056246) in view of Zhang et al., hereinafter Zhang (CN 201470721). 
Regarding Claim 18, Chen discloses (Figure 1) a drawing and yielding assembly, comprising a lower contrast roll (main driving wheel 1), rotatable around its axis of rotation, and at least two upper motorized rolls (first and second pressure rollers 7 and 7a) positioned on a periphery of said contrast roll to define passage gaps for the passage for wires (reinforcing steel 4), and in that said contrast roll has a diameter larger than a diameter of each of said motorized rolls (clearly shown in Figure 1). Chen does not disclose that the contrast roll is an idle roll or that the at least two motorized rolls are motor-driven; in the case of Chen, these are reversed (i.e. the large roll is motor-driven and the two smaller rolls are idle). However, the claimed invention is merely a mechanical inversion of the drawing and yielding assembly of Chen, which would have been obvious to try because it would be choosing from a finite number of identified, predictable configurations that has a reasonable expectation of success. In this case, it is known in the art that a drawing and yielding assembly uses opposing rollers, wherein at least one roller is motor-driven and at least one opposing roller is idle, to move a wire through the drawing and yielding assembly in passages formed between the rollers. The choice to have the smaller, upper rollers be motor-driven and the lower, larger roller be idle, as opposed to the opposite, would not affect this functionality; therefore one of ordinary skill in the art would have a reasonable expectation of success for this configuration. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing and yielding assembly of Chen such that the lower contrast roll is an idle roll and the at least two upper motorized rolls are motor-driven, because this configuration would have been obvious to try.
Examiner note: when Chen is modified in the manner discussed above, the driving and support structures of the main driving wheel 1 and of the pressure rollers 7/7a are swapped and rearranged/resized as needed such that the pressure rollers are motor-driven and the main driving wheel is idle. As a result, depressing mechanism 10 containing depressing and reciprocating driving mechanism 10a, which operates to vertically adjust a roller(s) in a direction orthogonal to the roller axis of rotation (page 6, paragraph 4 lines 1-5), will be coupled to main driving wheel 1; accordingly, in the modified Chen, the contrast roll (main driving wheel 1) is vertically adjustable relative to a base frame (frame 2) in a direction orthogonal to the axis of rotation.
Further regarding Claim 18, Chen discloses (Figure 4) said motorized rolls (first and second pressure rollers 7 and 7a) are each provided with a first circumferential seating and at least a second circumferential seating (see Annotated Figure 4 above), each circumferential seating suitable to receive a respective wire (reinforcing steel 4); and a first operating condition, in which said contrast roll (main driving wheel 1) cooperates with said first circumferential seatings and said second circumferential seatings (see Annotated Figure 4 above) of said motorized rolls (first and second pressure rollers 7 and 7a). Chen does not disclose a first positioning member associated with the contrast roll and configured to move said contrast roll in a direction parallel to its axis of rotation in order to define second and third operating conditions. Zhang teaches (Figure 4) a straightening machine comprising an upper straightening roller 1 and a lower straightening roller 9, wherein the straightening rollers are associated with a first positioning member configured to move the rollers in a direction parallel to their axes of rotation ([0017] lines 105-110). The inclusion of the first positioning member allows for the straightening rollers to be adjustable to accommodate different shapes/sizes of steel sections to be straightened ([0008] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the drawing and yielding assembly disclosed by Chen to also include the first positioning member taught by Zhang, such that the first positioning member is associated with the contrast roll and is configured to move said contrast roll in a direction parallel to the axis of rotation of said contrast roll, in order to allow for greater adjustability and to accommodate different shapes/sizes of wires to be processed. Examiner note: when the first positioning member of Zhang is added to the contrast roll of Chen, the resulting combination will be capable of defining a second operating condition, in which said contrast roll cooperates only with said first circumferential seatings of said motorized rolls, and a third operating condition, in which said contrast roll cooperates only with said second circumferential seatings of said motorized rolls.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument on pages 8-9 of the Remarks that the “obvious to try” rejection of Claim 1 in view of Chen is not valid, Examiner respectfully disagrees. As discussed above, it is known in the art that a drawing and yielding assembly uses opposing rollers, wherein at least one roller is motor-driven and at least one opposing roller is idle, to move a wire through the drawing and yielding assembly in passages formed between the rollers. Whether the upper, smaller roller(s) is the motorized roller and the lower, larger roller is the idle roller, or vice versa, would not affect this functionality. Thus, one of ordinary skill in the art would find it obvious to try the claimed configuration with a reasonable expectation of success.
Further, although the Applicant has provided a number of advantages for the claimed configuration (see specification paragraph [0060]), all of the listed benefits are merely indicative of optimization of the drawing and yielding assembly design (e.g. increasing drawing capacity, increasing the straightening/linearization of the wires, lowering power applied to the wires, and reducing wear on the rolls), none of which would be considered an unexpected benefit, and thus does not in itself warrant patentability because such optimization would be the result of routine engineering and design practices.
Regarding the Applicant’s arguments on page 7 of the Remarks that the aforementioned modification would destroy the express teachings of the Chen, Examiner respectfully disagrees. As discussed above, when the modification to Chen is made, the driving and support structures for the main driving wheel 1 and of the pressure rollers 7/7a are swapped and rearranged/resized as needed such that the pressure rollers are motor-driven and the main driving wheel is idle. The primary inventive concept of Chen is the V-shaped grooves on the main driving wheel (i.e. the first and second circumferential seatings), which has the benefit of preventing slippage and twisting of the reinforcing bar, which improves the quality of the finished reinforced bar (page 1, paragraph 1 lines 4-5 and 11-13), which is not affected by the aforementioned reconfiguration of the driving and support structures for the main driving wheel and pressure rollers.
The rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Chen is hereby maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725                

/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725